Dismissed and Memorandum Opinion filed March 19, 2013.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00009-CV

              STEPHEN EICHELSDORFER, D.P.M., Appellant
                                         V.
              SIDNEY HOLLIS AND ANGIE HOLLIS, Appellees

                    On Appeal from the 269th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-21125

                 MEMORANDUM                       OPINION


      This is an attempted appeal from the denial of a motion to dismiss pursuant
to Chapter 74 of the Texas Civil Practice & Remedies Code. The trial court
simultaneously granted plaintiff’s motion for an extension of time. See Tex. Civ.
Prac. & Rem. Code § 74.351(c).

      The denial of a motion to dismiss, coupled with the grant of an extension of
time to cure a timely but deficient expert report, are inseparable for purposes of an
appeal. Ogletree v. Matthews, 262 S.W.3d 316, 321 (Tex. 2007). In such cases, the
Legislature's prohibition on appealing extension orders precludes an interlocutory
appeal. Id.

      On January 30, 2013, the court notified the parties of its intent to dismiss the
appeal for want of jurisdiction. See TEX. R. APP. P. 42.3. Both sides have filed a
response. Appellant’s response fails to demonstrate that this court has jurisdiction
to entertain the appeal.

      Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM




Panel consists of Justices Frost, Brown, and Busby.




                                          2